EXHIBIT 16.1 September 7, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included in the Form 8-K dated September 7, 2012, of Astika Holdings, Inc., a Florida corporation, to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 (a) insofar as they relate to our firm. Yours very truly, /s/ Lake & Associates CPA’s LLC Lake & Associates CPA’s LLC Schaumburg, Illinois 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655
